Reversed and Rendered and Opinion filed May 6, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00382-CV

           HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                         V.
                           ANJALI BRAUN, Appellee

                    On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-07942

                                   OPINION

      May a taxpayer bring suit in Texas state court under United States Code
chapter 42, section 1983 seeking damages for allegedly unconstitutional taxes
assessed by a state entity? This is one of the questions, along with other issues
involving governmental immunity, presented by this interlocutory appeal from the
denial of a plea to the jurisdiction. While numerous courts in other jurisdictions
have concluded that precedent from the United States Supreme Court bars section-
1983 damages actions in state-tax cases, this analysis appears to be a matter of first
impression in Texas. We conclude, in accordance with the great weight of
authority, that section-1983 claims for damages challenging state taxes are barred
in Texas courts by principles of comity, provided state law provides the taxpayers
an adequate legal remedy.

      After her requested homestead exemption was denied in part, and without
exhausting administrative remedies available to her, appellee Anjali Braun filed
this lawsuit against appellant Harris County Appraisal District (HCAD) asserting
claims under section 1983,1 Tax Code chapter 42,2 and the Uniform Declaratory
Judgments Act (UDJA).3 HCAD filed a plea to the jurisdiction, which the trial
court denied. Concluding the trial court lacked jurisdiction over Braun’s claims, we
reverse the trial court’s order and render judgment dismissing Braun’s claims
against HCAD for want of subject-matter jurisdiction.

                                    I.   BACKGROUND

      According to her pleadings, Braun owns a property in Harris County with
her mother and husband. The property is the primary residence for Braun and her
husband, but not for Braun’s mother. In July 2018, Braun applied to HCAD for a
two-thirds homestead exemption on property taxes for the property. See Tex. Tax
Code Ann. § 11.13 (homestead exemption). Tax Code section 11.41 discusses
exemptions for partial ownership of exempt property, in relevant part, as follows:

      (a) If a person who qualifies for an exemption as provided by this
      chapter is not the sole owner of the property to which the exemption
      applies, the exemption shall be multiplied by a fraction, the numerator
      of which is the value of the property interest the person owns and the
      denominator of which is the value of the property.

      1
          42 U.S.C. § 1983.
      2
          See Tex. Tax Code Ann. § 42.01 (right of appeal by property owner).
      3
          Tex. Civ. Prac. & Rem. Code Ann. §§ 37.001–.011.

                                               2
       (b) In the application of this section, community ownership by a
       person who qualifies for the exemption and the person’s spouse is
       treated as if the person owns the community interest of the person’s
       spouse.

Tex. Tax Code Ann. § 11.41(a), (b).

       HCAD denied the requested two-thirds homestead exemption and instead
granted a one-half exemption. HCAD’s representative explained, “Unfortunately,
your deed doesn’t list percentages specifically, so a married couple is recognized
as one unit with half interest (community) and the other owner has the other half
(separate).”

       Braun did not appeal this determination to the appraisal review board.
Instead, Braun brought this lawsuit claiming that HCAD’s denial of her requested
two-thirds homestead exemption unlawfully discriminated against married people
and infringed upon the fundamental right to marry.4 In her original petition, Braun
asserted a claim for damages under section 1983 and for declaratory relief under
the UDJA, in addition to seeking permanent injunctive relief. HCAD filed its plea
to the jurisdiction, attaching an uncontested affidavit stating that Braun did not file
a protest for tax year 2019. Braun responded and also filed her first amended
petition adding a claim under Tax Code chapter 42. At no time did Braun plead or
otherwise assert that she had pursued administrative remedies under the Tax Code.

       The trial court held a hearing on HCAD’s plea to the jurisdiction at which all
of Braun’s claims were discussed. The trial court denied the plea to the jurisdiction
in full. HCAD filed this interlocutory appeal.5

       4
           Braun brought her lawsuit individually and on behalf of a putative class of
similarly-situated individuals. However, at the time HCAD filed its plea to the jurisdiction, the
trial had not certified any class, and no other parties had been added to the lawsuit.
       5
         The Civil Practice and Remedies Code allows for an interlocutory appeal from an order
that “grants or denies a plea to the jurisdiction by a governmental unit as that term is defined in
                                                3
                                      II.    ANALYSIS

       Subject-matter jurisdiction is a question of law that we review de novo.
Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).
When a plea to the jurisdiction challenges the claimant’s pleadings, we determine
whether the claimant has pleaded facts that affirmatively demonstrate the trial
court’s jurisdiction, construing the pleadings liberally and in favor of the claimant.
Id. If the pleadings affirmatively negate jurisdiction, the plea should be granted. Id.
at 227. When the plea challenges the existence of jurisdictional facts, we consider
evidence submitted by the parties just as the trial court did. Id. We take as true all
evidence favorable to the claimant, and we indulge all reasonable inferences in her
favor. Id. at 228. If the evidence is undisputed or if it does not raise a fact question
on jurisdiction, then the plea can be resolved as a matter of law. Id. at 227–28. If
the evidence raises a fact question on jurisdiction, then the fact finder must resolve
jurisdiction at trial. Id. at 228.

A. Section 1983

       In her petition, Braun’s first claim is for damages under section 1983, which
provides, in relevant part:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of
       Columbia, subjects, or causes to be subjected, any citizen of the
       United States or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action


Section 101.001.” Tex. Civ. Prac. & Rem. Code Ann. § 51.014(8); see also Tex. Civ. Prac. &
Rem. Code Ann. § 101.001(3)(B) (defining “governmental unit” to include “a political
subdivision of this state”); Tex. Tax Code Ann. § 6.01(c) (appraisal district is political
subdivision of state). HCAD also sought to dismiss Braun’s claims under Texas Rule of Civil
Procedure 91a. Tex. R. Civ. P. 91a. The trial court’s denial of that motion is not a subject of this
appeal.

                                                 4
       at law, suit in equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983. Braun claims that HCAD, by denying her requested exemption
under the Tax Code, “subjected [her] to unlawful discrimination . . . based solely
on Plaintiff’s marriage status—a fundamental right protected by the United States
Constitution.” Based on this alleged violation of section 1983, Braun seeks
damages on the grounds she “will be forced to pay excess taxes.”6

       HCAD does not contend that it enjoys blanket immunity from suit under
section 1983. See Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,
280 (1977) (distinguishing between “an arm of the State partaking of the State’s
Eleventh Amendment immunity” from section-1983 suits and “a municipal
corporation or other political subdivision to which the Eleventh Amendment does
not extend”); see also Tex. Tax Code Ann. § 6.01(c) (appraisal district is political
subdivision). However, while governmental immunity does not bar a suit against a
political subdivision to vindicate constitutional rights, “immunity from suit is not
waived if the constitutional claims are facially invalid.” See Klumb v. Hous. Mun.
Emps. Pension Sys., 458 S.W.3d 1, 13 (Tex. 2015) (citation omitted); Hous.
Firefighters’ Relief & Ret. Fund v. City of Hous., 579 S.W.3d 792, 800 (Tex.
App.—Houston [14th Dist.] 2019, pet. denied) (explaining that “governmental
immunity is waived only to the extent the [plaintiff] has pleaded a viable or valid
constitutional claim”); see also City of New Braunfels v. Carowest Land, Ltd., 432
S.W.3d 501, 517–18 (Tex. App.—Austin 2014, no pet.) (reversing denial of plea to
jurisdiction on invalid section-1983 claim).

       Accordingly, we begin with whether Braun’s section-1983 claim for
damages is cognizable in a tax-dispute case such as this, or whether it is barred by

       6
          Braun also seeks attorney’s fees for her section-1983 claim. See 42 U.S.C. § 1988(b)
(prevailing party in section-1983 action may recover reasonable attorney’s fees).

                                              5
principles of comity. This issue appears to be one of first impression in Texas
courts,7 though many other state courts, including several state courts of last resort,
have addressed it.

       1. Comity and state taxes

       Both Congress and the federal courts are reluctant to interfere with taxation
by a state entity on grounds of comity. In general, the notion of “comity” refers to
the federal government’s “proper respect for state functions.” Younger v. Harris,
401 U.S. 37, 44 (1971). The Supreme Court of the United States has long held that
comity carries “peculiar force” in suits challenging the collection of state taxes:

       The reason for this guiding principle is of peculiar force in cases
       where the suit, like the present one, is brought to enjoin the collection
       of a state tax in courts of a different, though paramount, sovereignty.
       The scrupulous regard for the rightful independence of state
       governments which should at all times actuate the federal courts, and
       a proper reluctance to interfere by injunction with their fiscal
       operations, require that such relief should be denied in every case
       where the asserted federal right may be preserved without it.
       Whenever the question has been presented, this Court has uniformly
       held that the mere illegality or unconstitutionality of a state or
       municipal tax is not in itself a ground for equitable relief in the courts
       of the United States. If the remedy at law is plain, adequate, and
       complete, the aggrieved party is left to that remedy in the state courts,
       from which the cause may be brought to this Court for review if any
       federal question be involved, or to his suit at law in the federal courts
       if the essential elements of federal jurisdiction are present.

Matthews v. Rodgers, 284 U.S. 521, 525–26 (1932).

       Against this background principle of comity, the Supreme Court has
addressed the interplay between section 1983 and state taxation in two key cases.

       7
          The Austin Court of Appeals has held that a taxpayer’s section-1983 claim for
declaratory and injunctive relief was not cognizable in Texas courts. Sharp v. Direct Res. for
Print, Inc., 910 S.W.2d 535, 541 (Tex. App.—Austin 1995, writ denied).

                                              6
In Fair Assessment in Real Estate Association, Inc. v. McNary, the Supreme Court
held that section 1983 does not authorize federal courts to award section-1983
damages in state-tax cases when state law provides an adequate remedy. 454 U.S.
100, 116 (1981). The Court explained that section-1983 damages actions would
impermissibly disrupt state-taxation systems by “hal[ing] state officers into federal
court every time a taxpayer alleged the requisite elements of a § 1983 claim. We
consider such interference to be contrary to ‘[t]he scrupulous regard for the rightful
independence of state governments which should at all times actuate the federal
courts.’” Id. at 115–16 (quoting Matthews, 284 U.S. at 525).

      In National Private Truck Council, Inc., v. Oklahoma Tax Commission, the
Supreme Court expanded its Fair Assessment analysis, explaining that state courts
cannot be compelled to grant injunctive and declaratory relief under section 1983
when there is an adequate remedy under state law. 515 U.S. 582, 592 (1995)
(“When a litigant seeks declaratory or injunctive relief against a state tax pursuant
to § 1983, however, state courts, like their federal counterparts, must refrain from
granting federal relief under § 1983 when there is an adequate legal remedy.”). The
Supreme Court explained:

      In determining whether Congress has authorized state courts to issue
      injunctive and declaratory relief in state tax cases, we must interpret
      § 1983 in light of the strong background principle against federal
      interference with state taxation. Given this principle, we hold that
      § 1983 does not call for either federal or state courts to award
      injunctive and declaratory relief in state tax cases when an adequate
      legal remedy exists. Petitioners do not dispute that Oklahoma has
      offered an adequate remedy in the form of refunds. Under these
      circumstances, the Oklahoma courts’ denial of relief under § 1983
      was consistent with the long line of precedent underscoring the federal
      reluctance to interfere with state taxation.

Id. at 589.


                                          7
      2. State-tax damages actions under section 1983

      From the Supreme Court, we have two pieces of the puzzle before us today.
In Fair Assessment, the Court held that a taxpayer may not bring a section-1983
suit in federal court seeking damages regarding state taxes, provided there is an
adequate remedy under state law. 454 U.S. at 116. In National Private Truck, the
Court held that a taxpayer may not bring a section-1983 suit in state court seeking
injunctive and declaratory relief concerning state taxes, again provided there is an
adequate remedy under state law. 515 U.S. at 592.

      Many courts, including several state high courts, have inferred the third
piece of the puzzle: that a taxpayer may not bring a section-1983 claim in state
court seeking damages in a dispute over taxes assessed by a state entity, provided
the state provides an adequate legal remedy. As the Supreme Court of
Pennsylvania explained, a section-1983 damages action in state court would
disrupt the state tax system in violation of comity principles: “[A]lthough Section
1983 injunctive and declaratory relief were at issue in National Private Truck
Council, its reasoning applies equally to a Section 1983 request for money
damages, particularly in view of the Court’s earlier pronouncement, in [Fair
Assessment], that the disruption to state tax systems caused by a damages action is
no less severe than that caused by an action for an injunction.” Kowenhoven v.
Cnty. of Allegheny, 901 A.2d 1003, 1014 (Pa. 2006) (citation omitted); see Wash.
Trucking Assocs. v. State Emp’t Sec. Dep’t, 393 P.3d 761, 769 (Wash. 2017)
(“Taken together, Fair Assessment and National Private Truck lead to the
conclusion that comity restrains state courts from awarding any type of relief in
section 1983 actions challenging the validity of state taxes, provided there is an
adequate state law remedy.”); Francis v. City of Columbus, 676 N.W.2d 346, 352
(Neb. 2004) (“Although Fair Assessment was limited only to § 1983 claims [for

                                         8
damages] in federal court, its concerns apply with equal force to § 1983 claims
brought in state court. If such suits were allowed, litigants in state courts could use
a federal remedy to grind to a halt state and local taxation schemes.”); Gen. Motors
Corp. v. City of Linden, 671 A.2d 560, 564 (N.J. 1996) (“When read in light of
National Private Truck, we believe that Fair Assessment is best understood as
limiting not the jurisdiction of federal courts, but the availability of section 1983
actions in any court, federal or state. As we read it, National Private Truck states
that a violation of the United States Constitution arising out of an assessment of a
state tax generally will not give rise to a section 1983 action when the state has
provided an adequate legal remedy.”); see also, e.g., Patel v. City of San
Bernardino, 310 F.3d 1138, 1141 (9th Cir. 2002) (“Read together, Fair Assessment
and National Private Truck bar use of § 1983 to litigate state tax disputes in either
state or federal court.”).

       We agree with this unanimous authority from state high courts and conclude
comity prohibits a taxpayer from bringing a section-1983 action in a Texas court
seeking damages for purportedly unconstitutional taxes assessed by a state entity,
provided the state has provided an adequate remedy under its laws.8


       8
          Braun does not cite any authority reading Fair Assessment and National Private Truck
differently. Braun points out that one of our sister courts has affirmed the denial of a plea to the
jurisdiction on a taxpayer’s section-1983 claim. See Dall. Cent. Appraisal Dist. v. Hamilton, No.
05-99-01401-CV, 2000 WL 1048537, at *8 (Tex. App.—Dallas July 31, 2000, pet. dism’d
w.o.j.) (not designated for publication). In Hamilton, however, it appears that the appellants only
made a general argument that the plaintiffs’ claims were barred by failure to exhaust
administrative remedies. See id. Accordingly, the Dallas Court of Appeals simply held that
“[s]ubstantial authority holds that this [section-1983] claim is not subject to the exhaustion
requirements.” See id. That is a different issue from the comity argument raised here by HCAD.
The Dallas Court of Appeals did not address Fair Assessment or National Private Truck, and
noted that the appealing parties “have not specifically addressed the section 1983 claim in either
their main brief or reply brief.” See id. at *8 n.5.
       Braun also argues that, “while §1983 cannot be used to compel a state, against its wishes,
to issue declaratory or injunctive relief against its own taxing scheme, there is no rule that
                                                 9
       3. Adequacy of state-law remedies

       We turn next to the adequacy of state-law remedies to address Braun’s
claims. A remedy is sufficient if it is “plain, adequate, and complete,” which the
Supreme Court has suggested is the same standard used for evaluating whether a
remedy is “plain, speedy, and efficient” under the Tax Injunction Act.9 See Fair
Assessment, 454 U.S. at 116 n.8 (“We discern no significant difference, for
purposes of the principles recognized in this case, between remedies which are
‘plain, adequate, and complete,’ as that phrase has been used in articulating the
doctrine of equitable restraint, and those which are ‘plain, speedy and efficient,’
within the meaning of [the Tax Injunction Act].”). Accordingly, courts often
consider cases analyzing the Tax Injunction Act when evaluating the adequacy of
remedies under state law. See, e.g., Wash. Trucking Assocs., 393 P.3d at 770. The
focus of the inquiry centers on whether the remedy “meets certain minimal
procedural criteria.” Rosewell v. LaSalle Nat. Bank, 450 U.S. 503, 512 (1981).


precludes a state from deciding to allow such litigants to assert such claims.” While Braun cites
National Private Truck for this assertion, the Supreme Court reached a different conclusion in
that case:
       Of course, nothing we say prevents a State from empowering its own courts to
       issue injunctions and declaratory judgments even when a legal remedy exists.
       Absent a valid federal prohibition, state courts are free to issue injunctions and
       declaratory judgments under state law. When a litigant seeks declaratory or
       injunctive relief against a state tax pursuant to § 1983, however, state courts, like
       their federal counterparts, must refrain from granting federal relief under § 1983
       when there is an adequate legal remedy.
515 U.S. at 592 (emphasis added).
       9
          The Tax Injunction Act prohibits federal courts from enjoining the collection of any
state tax “where a plain, speedy and efficient remedy may be had in the courts of such State.” 28
U.S.C. § 1341; see Act approved Aug. 21, 1937, Pub. L. No. 332, § 1, 50 Stat. 738, 738 (“Tax
Injunction Act”). As explained by the Supreme Court, “Since the passage of § 1983, Congress
and this Court repeatedly have shown an aversion to federal interference with state tax
administration. The passage of the Tax Injunction Act in 1937 is one manifestation of this
aversion.” Nat’l Private Truck, 515 U.S. at 586.

                                                10
      Applying the Tax Injunction Act, the Fifth Circuit has repeatedly held that
remedies under Texas law are procedurally adequate to address taxpayer suits,
including those asserting constitutional claims. See Samtani v. Webb Cnty.
Appraisal Dist., 285 F. App’x 183, 183–84 (5th Cir. 2008) (explaining that Texas
remedies “provide a procedural vehicle for taxpayers’ federal constitutional claims,
including a full hearing and judicial determination, with ultimate review available
in the United States Supreme Court” (quotation omitted)); see also McQueen v.
Bullock, 907 F.2d 1544, 1547 n.9 (5th Cir. 1990) (collecting cases and concluding
that “[t]he facial validity of the Texas remedies is thus well established”). Braun
does not argue that the federal constitutional claims she brings could not be
addressed under state-law procedures or that the “excess taxes” she seeks as
damages under section 1983 could not be pursued under Texas law. See Nat’l
Private Truck, 515 U.S. at 589 (presuming state-law remedy was adequate when
“Petitioners do not dispute that Oklahoma has offered an adequate remedy in the
form of refunds”); Sharp v. Direct Res. for Print, Inc., 910 S.W.2d 535, 541 (Tex.
App.—Austin 1995, writ denied) (presuming state-law remedy was adequate when
taxpayer did not argue that refund it received was inadequate); see also Tex. Tax
Code Ann. §§ 41.41(a)(4) (property owner may appeal denial of exemption, in
whole or in part, to appraisal review board), 42.01(a)(1) (judicial review of
decision of appraisal review board). On this record, we conclude that Texas law
provides adequate remedies for the claims Braun seeks to bring under section
1983, thus barring the use of section 1983 to assert them.

      Because taxpayer suits for damages under section 1983 are barred in Texas
courts if the state provides an adequate legal remedy, and as the state has provided
an adequate legal remedy to address the claims Braun seeks to bring under section
1983, we conclude the trial court lacked subject-matter jurisdiction over Braun’s


                                         11
section-1983 claims.10 We sustain issue 1.11

B. Chapter 42

       In issue 2, HCAD argues the trial court erred by denying its plea to the
jurisdiction as to Braun’s claim under Tax Code chapter 42.12 Chapter 42 provides
for an appeal, via trial de novo in the district court, of an “order of the appraisal
review board.” Tex. Tax. Code §§ 42.01(a)(1) (right of appeal), 42.23(a) (trial de
novo). Although the district court’s review is de novo, its jurisdiction is still
appellate in nature, and its jurisdiction to address the merits of an issue is
dependent upon the issue having been raised with the appraisal review board. See
Harris Cnty. Appraisal Dist. v. ETC Mktg., Ltd., 399 S.W.3d 364, 371 (Tex.
App.—Houston [14th Dist.] 2013, pet. denied). Here, Braun did not file an appeal
to the appraisal review board, and accordingly did not preserve any issues the trial
court could consider on trial de novo, thereby depriving the district court of
jurisdiction to consider this claim. See id. at 371–72; see also Dall. Cnty. Appraisal
Dist. v. Lal, 701 S.W.2d 44, 46 (Tex. App.—Dallas 1985, no writ) (chapter-42
appeal dismissed because “no order from the Appraisal District or from the Dallas
County Appraisal Review Board exists from which an appeal to the district court

       10
         This holding likewise bars Braun’s claim for attorney’s fees under section 1988. See 42
U.S.C. § 1988(b); Nat’l Private Truck, 515 U.S. at 592 (“It follows that when no relief can be
awarded pursuant to § 1983, no attorney’s fees can be awarded under § 1988.”).
       11
          Given our disposition of the comity issue, we do not address HCAD’s other arguments
regarding section 1983, including its argument that Braun did not plead a prima facie case under
section 1983. Tex. R. App. P. 47.1.
       12
           Braun first asserted her chapter-42 claim in her first amended petition, which was filed
after HCAD’s plea to the jurisdiction. HCAD did not amend its plea to the jurisdiction. However,
in its plea, HCAD asserted generally that Braun had not exhausted her administrative remedies,
which is the same basis on which it challenges Braun’s chapter-42 claim in this court. Cf. City of
Dall. v. Turley, 316 S.W.3d 762, 775 (Tex. App.—Dallas 2010, pet. denied) (cause of action in
amended petition that “does not present any new claim for which the landowners can
demonstrate a waiver of immunity” was properly dismissed based on arguments asserted in plea
to jurisdiction).

                                                12
could be had”).

       Concluding the trial court lacked subject-matter jurisdiction over Braun’s
chapter-42 claim, we sustain issue 2.

C. UDJA

       In issue 3, HCAD argues the trial court erred by denying its plea to the
jurisdiction as to Braun’s UDJA claims. In her first amended petition, Braun made
the following claims for relief under the UDJA:

       26. Plaintiff seeks a judicial declaration as to her rights, status, and
       other legal relations with respect to HCAD’s illegal and improper
       taxation policies and misapplication of Tex. Tax Code §11.41(b).
       27. Specifically, Plaintiff seeks a judicial declaration that [Tax Code
       section] 11.41(b) does not permit HCAD or any other taxing authority
       to discriminate against married property owners by refusing to permit
       them the same exemption available to non-married property owners.
       Plaintiff further pleads that any amounts paid to HCAD based on its
       illegal and discriminatory conduct were paid under duress, and that
       HCAD is required to refund those taxes.13
       HCAD contends that Braun’s UDJA claims are barred by her failure to
exhaust administrative remedies. “The Texas Tax Code provides detailed
administrative procedures for those who would contest their property taxes.”
Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006) (per curiam);
see generally Tex. Tax Code Ann. §§ 41.01–42.43. The administrative procedures
are “exclusive,” and most defenses are barred if not raised therein. Rourk, 194
S.W.3d at 502 (citing Tex. Tax. Code Ann. § 42.09).14 Accordingly, “a taxpayer’s

       13
          It appears the injunctions sought by Braun, prohibiting HCAD from engaging in illegal
and unconstitutional discrimination and requiring HCAD to refund taxes collected as a result of
illegal and unconstitutional discrimination, are also sought under the UDJA. We note that such
injunctive relief is squarely barred under section 1983 by National Private Truck. See 515 U.S. at
592.
       14
            Tax Code section 42.09(a) provides:

                                                  13
failure to pursue an appraisal review board proceeding deprives the courts of
jurisdiction to decide most matters relating to ad valorem taxes,” including certain
UDJA claims.15 Rourk, 194 S.W.3d at 502 (quotation omitted) (dismissing for
want of jurisdiction UDJA claims by taxpayers due to failure to exhaust
administrative remedies).

       Braun does not plead that she exhausted her administrative remedies by
seeking relief from the appraisal review board and does not challenge HCAD’s
evidence that she did not. Rather, Braun argues that her UDJA claims fall within
exceptions to the requirement for exhaustion of administrative remedies for purely
legal and constitutional questions and for ultra vires acts.

       1. Purely legal and constitutional questions

       Braun      first   argues      that    her     UDJA      claims      are    exempt       from
administrative-exhaustion requirements because they present purely legal and
constitutional questions. In Rourk, however, the supreme court discussed the
limitations on the scope of this exception in cases involving ad valorem taxes.
Rourk involved taxpayers who, “[i]n addition to claiming that taxing their trailers

       Except as provided by Subsection (b) of this section, procedures prescribed by
       this title for adjudication of the grounds of protest authorized by this title are
       exclusive, and a property owner may not raise any of those grounds:
               (1) in defense to a suit to enforce collection of delinquent taxes; or
               (2) as a basis of a claim for relief in a suit by the property owner to arrest
               or prevent the tax collection process or to obtain a refund of taxes paid.
Tex. Tax Code Ann. § 42.09. Subsection (b) provides that those who do not file administrative
protests may still assert that (1) they did not own the property, or (2) the property was outside the
boundaries of the taxing unit. See Tex. Tax Code Ann. § 42.09(b). Neither exception applies
here.
       15
          Under Tax Code chapter 41, property owners are entitled to administratively protest
certain actions to the administrative review board. See Tex. Tax Code Ann. § 41.41(a). Section
41.41 outlines eight actions that may be protested by a property owner to the administrative
review board, including “denial to the property owner in whole or in part of a partial exemption.”
Id. § 41.41(a)(4).

                                                 14
was unconstitutional, . . . [also] claim that their trailers were nontaxable
‘recreational vehicles’ rather than taxable ‘manufactured homes’ due to their size,
shape, and intended use” under Tax Code section 11.14, which involves an
exemption from taxation “of all tangible personal property, other than
manufactured homes, that the person owns and that is not held or used for
production of income.” Rourk, 194 S.W.3d at 502; see Tex. Tax Code Ann.
§ 11.14(a). Some taxpayers did not exhaust their administrative remedies before
bringing suit, but argued they were excused from doing so under the exception for
“purely legal and constitutional questions.” Rourk, 194 S.W.3d at 502. The
supreme court disagreed, explaining, “The taxpayers here are seeking more than a
declaration that taxing trailers is unconstitutional—they are seeking to have their
individual assessments set aside. While the former claim need not be brought
administratively, the latter must.” Id. Specifically, because the question of whether
the exemption applied was one the legislature had “bestow[ed] exclusive original
jurisdiction on [an] administrative bod[y],” any exception for purely legal and
constitutional questions did not apply.16 See id.

       16
           Braun argues that Rourk was decided on the basis that factual issues precluded the
application of the exception for purely legal and constitutional questions. The supreme court’s
focus, however, was not on unresolved questions of fact, but rather on the bestowal of exclusive
jurisdiction on an administrative body to decide the exemption question. See Rourk, 194 S.W.3d
at 502. This bar to the application of the exception for purely legal and constitutional questions
had been recognized in Texas even before Rourk. In MAG-T, L.P. v. Travis Central Appraisal
District, the Austin Court of Appeals explained that “questions dedicated to an administrative
agency as part of its exclusive jurisdiction in a statutory scheme to interpret are not subject to
collateral attack in district court without first exhausting the administrative remedies provided in
the statutory scheme, even if the aggrieved party characterizes the question as a ‘pure question[]
of law.’” 161 S.W.3d 617, 635 (Tex. App.—Austin 2005, pet. denied). The court clarified that
application of the exception would be barred “even if each question were a pure question of
law.” Id. (emphasis added).
       Braun again relies on the unpublished opinion of Dallas Court of Appeals in Hamilton,
which she contends reaches a different conclusion. Hamilton, however, was decided before the
supreme court’s decision in Rourk, and in any event addressed “constitutional claims [that] are
not grounds of protest authorized by the Tax Code.” See Hamilton, 2000 WL 1048537 at *7
                                                15
       Braun, like the taxpayers in Rourk, characterizes her UDJA claims as
addressing purely legal and constitutional questions. Braun, however, seeks more
than a declaration that HCAD’s actions were unconstitutional;17 she also seeks a
refund based on the denial of her requested homestead exemption. The second part
of Braun’s request is a claim that must be brought administratively. See Tex. Tax
Code §§ 41.41(a)(4) (protest to appraisal review board of denial of exemption, in
whole or in part), 42.09(a)(2) (exclusive jurisdiction of appraisal review board
prohibits lawsuit “by the property owner to arrest or prevent the tax collection
process or to obtain a refund of taxes paid” without exhaustion of administrative
remedies). Accordingly, Braun’s UDJA action falls outside the exception for
purely legal and constitutional questions as explained in Rourk and applied in this
court. See Rourk, 194 S.W.3d at 502; ETC Mktg., Ltd., 399 S.W.3d at 368
(taxpayer’s claim that ad valorem tax was unconstitutional because property was
exempt by virtue of being in interstate commerce was barred because taxpayer “is
not raising a pure question of law; it also is seeking to have its tax assessments set


(quotation omitted). Accordingly, Hamilton did not address the issue here, which is the
application of the exception for purely legal and constitutional questions when such questions are
presented alongside a determination that has been delegated to the exclusive jurisdiction of an
administrative body. See Rourk, 194 S.W.3d at 502.
       17
           We note that even the “constitutional” question posed by Braun is not recognized as
the type of issue waiving governmental immunity. The UDJA waives governmental immunity
for claims challenging the constitutionality of a statute. See Patel v. Texas Dep’t of Licensing &
Regulation, 469 S.W.3d 69, 75–76 (Tex. 2015). In this case, Braun does not challenge the
constitutionality of Tax Code section 11.41, but rather the actions HCAD took under the statute
in denying her requested exemption in an allegedly discriminatory manner. The UDJA does not
waive immunity for such questions. See Tex. Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 622
(Tex. 2011) (“But Sefzik is not challenging the validity of a statute; instead, he is challenging
TxDOT’s actions under it, and he does not direct us to any provision of the UDJA that expressly
waives immunity for his claim.”); see also Rourk v. Cameron Appraisal Dist., 443 S.W.3d 217,
220 (Tex. App.—Corpus Christi 2013, no pet.) (“Rourk II”) (“Appellants are not challenging the
validity of a provision of the tax code; instead, they are challenging the Appraisal District’s
actions under it, and appellants do not direct us to any portion of the UDJA that expressly waives
immunity for these claims.”).

                                               16
aside. It therefore is not relieved from the requirement of exhausting administrative
remedies.”) (citing Rourk, 194 S.W.3d at 502); Pac. W. Bank v. Brazoria Cnty.,
No. 14-14-00366-CV, 2015 WL 1928888, at *3 (Tex. App.—Houston [14th Dist.]
Apr. 28, 2015, no pet.) (mem. op.) (constitutional exception did not apply to
taxpayer’s defense that tax was unconstitutional because, by its defense, taxpayer
sought to set aside tax assessments).

      We conclude that Braun’s UDJA claims do not fall within the exception for
purely legal and constitutional questions.

      2. Ultra vires

      Braun also argues she was not required to exhaust her administrative
remedies because HCAD acted ultra vires, that is, beyond the scope of its
authority, in denying her requested exemption. Suits to require state officials to
comply with statutory or constitutional provisions are not prohibited by
governmental immunity but may proceed under the ultra vires exception. Tex.
Dep’t of Ins. v. Reconveyance Servs., Inc., 306 S.W.3d 256, 258 (Tex. 2010) (per
curiam); City of El Paso v. Heinrich, 284 S.W.3d 366, 372 (Tex. 2009). The ultra
vires exception waives a government official’s immunity in certain circumstances
including when “the officer acted without legal authority.” Heinrich, 284 S.W.3d
at 372. An ultra vires suit must not complain of a government officer’s exercise of
discretion, but rather must allege that the officer either acted without legal
authority or failed to perform a purely ministerial act.18 Id.

      As a threshold matter, HCAD is not a proper party to an ultra vires suit. The
supreme court has made clear that an ultra vires suit must be brought against the
relevant government actors in their official capacities, not against that state or its


      18
           Braun does not complain that any official failed to perform a purely ministerial act.

                                                 17
political subdivisions. Id. at 372–73.

       Even if Braun were to amend to add a proper defendant, the actions she
alleges do not fall within the ultra vires exception. Braun argues that HCAD acted
beyond the scope of its authority by misinterpreting Tax Code section 11.41 in a
manner that denied her requested exemption and, in so doing, infringed upon her
fundamental right to marry. The Tax Code, however, confers upon the chief
appraiser the discretion to “determine separately each applicant’s right to an
exemption . . . as the law and facts warrant.” Tex. Tax Code Ann. § 11.45(a).
Because the appraiser had the legal authority to determine the merits of Braun’s
requested homestead exemption, Braun cannot argue that the ultra vires exception
applies on the basis that the ultimate disposition of her exemption application was
incorrect. See Hall v. McRaven, 508 S.W.3d 232, 241–42 (Tex. 2017) (when
objective of official’s duty is to “interpret and apply a law,” “a misinterpretation is
not overstepping such authority; it is a compliant action even if ultimately
erroneous”); Cameron Cnty. Appraisal Dist. v. Rourk, No. 13-15-00026-CV, 2016
WL 380309, at *4 (Tex. App.—Corpus Christi Jan. 28, 2016, pet. denied) (mem.
op.) (“Rourk III”) (ultra vires exception did not apply in Tax Code case because
allegations that official “failed to ‘lawfully apply tax code section 11.14’ are
analogous to a claim that [official] ‘got it wrong’”).19 We conclude Braun has not


       19
           While Braun relies heavily on Brennan v. City of Willow Park, 376 S.W.3d 910 (Tex.
App.—Fort Worth 2012, pet. denied), that case is distinguishable. In Brennan, the ultra vires
claims involved allegations that officials had acted beyond the scope of their authority by issuing
bills for mistakenly omitted city taxes under the auspices of Tax Code section 25.21, which
merely authorizes the chief appraiser to add a property to the appraisal rolls if it has been omitted
entirely. Id. at 914. The Fort Worth Court of Appeals accordingly explained:
       Here, Appellants’ properties were already properly appraised and entered in the
       appraisal records of Parker County for the years 2003–2007. Indeed, Appellants
       paid all property taxes assessed against their properties for the years 2003–2007.
       The problem here was that taxing units—specifically, the Cities—were not listed
       in the 2003–2007 Parker County appraisal records as taxing units in which
                                                 18
demonstrated the ultra vires exception applies.

       Because Braun did not exhaust her administrative remedies and has not
shown that an exception applies that would allow her to bring her UDJA claim
without meeting the exhaustion requirement, we conclude the trial court lacked
jurisdiction over Braun’s UDJA claim. We sustain issue 3.




       Appellants' properties were taxable. Thus, the taxes assessed against Appellants'
       properties and paid by Appellants for the years 2003–2007 did not include city
       taxes. The remedy for omitted property set forth in section 25.21—appraising the
       property as of January 1 of each year that it was omitted and entering the property
       and its appraised value in the appraisal records—accomplishes nothing here.
       Appellants’ properties were already properly appraised for the years 2003, 2004,
       2005, 2006, and 2007 and were already properly entered in Parker County’s
       appraisal records for those years. No remedy is provided in section 25.21 for
       omitted taxing units. Thus, Appellees acted outside their statutory authority by
       utilizing section 25.21 to add the Cities as taxing units of their properties.
Id. at 919 (footnote omitted). Simply put, in Brennan, officials attempted to use a provision of
the Tax Code to accomplish something that the provision did not allow them to do. In this case,
by contrast, the Tax Code clearly authorizes the chief appraiser to grant or deny a homestead
exemption as the law and facts require. See Tex. Tax Code §§ 11.41, .45. This is precisely what
HCAD did, and Braun’s claims reduce to an assertion that HCAD “got it wrong.”

                                               19
                                   III.     CONCLUSION

       Having sustained HCAD’s issues 1, 2, and 3,20 we reverse the trial court’s
order denying HCAD’s plea to the jurisdiction and render the order the trial court
should have rendered, a judgment dismissing Braun’s lawsuit against HCAD for
want of subject-matter jurisdiction.21 Tex. R. App. P. 43.2(c).




                                              /s/     Charles A. Spain
                                                      Justice


Panel consists of Justices Jewell, Spain, and Wilson.




       20
         As issues 1, 2, and 3 resolve all of Braun’s claims, we do not consider HCAD’s
remaining issues 4 and 5. Tex. R. Civ. P. 47.1.
       21
           Because the potential bases of subject-matter jurisdiction over Braun’s claims have
been not only defeated but negated, we conclude it would be futile to remand to allow Braun an
opportunity to amend her pleadings to cure the jurisdictional defects. See Tex. Dep’t of Parks &
Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004). Moreover, Braun filed her first
amended petition after HCAD filed its plea to the jurisdiction. In such circumstances, the
supreme court has held that a party is not entitled to an additional opportunity to replead its case.
See id. at 231; see also Harris Cnty. v. Sykes, 136 S.W.3d 635, 639 (Tex. 2004) (“If a plaintiff
has been provided a reasonable opportunity to amend after a governmental entity files its plea to
the jurisdiction, and the plaintiff’s amended pleading still does not allege facts that would
constitute a waiver of immunity, then the trial court should dismiss the plaintiff’s action.”).

                                                 20